Case 1:19-cv-04018-JPO- Doryment 4 Filed 05/03/19 Page 1 of 2

ES , . New York County Criminal Defense Office
- TH E E ¢ E i \ [fe 49 Thomas Street

 

  

New York, NY, 10013
www, legal-aid org

AID | Hay - 9200 Besa gata
SOCIETY ae
PRO SE OFFICE

 

 

 

 

E-mail: MGibbons@legal-aid.org

 

 

Blaine (Fin) V. Fogg
President

 

. Seymour W. James, Jr.
. ) Attorney—in—Chi
UNITED STATES DISTRICT COURT Htorney-in-Chief

Justine M, L
SOUTHERN DISTRICT OF NEW YORK dAttorney-in-Chorge

Criminat Practice

Daniel William Newell B&C 3491803878 Atomey tr-Charge

{full name of the plaintiff or petitioner applying (each person
must submit a separate application}

 

-against-

Kati, Bloom esi 4 ; ) Ef
(0 Loe Katy, Bloorectldativet #8 46 p City ot Ney For, fe
HAVHATTEA/
APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR.COSTS

Tam a plaintiff/ petitioner in this case and declare that I am unable to pay the costs of these proceedings
_ and I believe that I am entitled to the relief requested in this action. In support of this application to
proceed in forma pauperis (IEP) (without prepaying fees or costs), I declare that the responses below are

 

true:

1. Are you incarcerated? Kl Yes ry No (if “No,” go to Question 2)
Tam beingheld at Anna M. Kross Center, 18-18 Hazen Street
Do you receive any payment from this institution? [[] Yes -- [¥] No -
Monthly amount: g

 

If] am a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner Authorization”
directing the facility where I am incarcerated to deduct the filing fee from my account in installments
and to send to the Court certified copies of my account statements for the past six months. See 28
U.S.C. § 1915(a)(2), (b). I understand that this means that I will be required to pay the full filing fee.

2. Are you presently employed? [] Yes No-

lf “yes,” my employer's name and address are:

Gross monthly pay or wages: $375.00

 

If “no,” what was your last date of employment? _ March 9th, 2018
Gross monthly wages at the time: $375 00

3. Inaddition to your income stated above (which you should not repeat here), have you or anyone else
living at the same residence as you received more than $200 in the past 12 months from any of the
following sources? Check ail that apply.

(a) Business, profession, or other self-employment XI Yes [} No
(b) Rent payments, interest, or dividends [] Yes - £3 No

 
Case 1:19-cv-04018 IPQ Pogaiment 1 Filed 05/03/19 Page 2 of 2

THE
Direct Dial: (212) 298-3033

§ Al D , Direct Fax: <None>
Ba Bepe SOCI ETY E-mail: MGibbons@legal-aid.org

Biaine (Fin) V, Fogg

New York County Criminal Defense Office
49 Thomas Street

New York, NY, 10013

www. legal-aid.org

   
 

 

President
i i ife insurance payments [] Yes [3 No
(c) Pension, annuity, or life pay rE ’ Seymour W. James, Jr.
(d) Disability or worker's compensation payments [] Yes No Attorney-in-Chief
(e) Gifts or inheritances ‘ ED Yes [% No Justine M. Luongo
(f) Any other public benefits (unemployment, social security, CI Yes [4 No = Attorney-in-Charge
food stamps, veteran’s, etc.) q Rm oN Criminal Practice
: Yes x a
ces
(g) Any other sour Irwin Shaw
. Attorney—in-Charge
New York County Office

If you answered “Yes” to any question above, describe below or on separate pages each source of
money and state the amount that you received and what you expect to receive in the future.

I am selfemployed, and out of work

If you answered “No” to all of the questions above, explain how you are paying your expenses:

IT am selfemployed, and out of work

4. How much money do you have in cash or ina checking, savings, or inmate account?

§ (zero) none

5. Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
financial instrumenit or thing of value, including any item of value held in someone else’s name? If 50,
describe the property and its approximate value:

® (zero) none

6. Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
expenses? If so, describe and provide the amount of the monthly expense:
at this time- No,
7. List all people who are dependent on you for support, your relationship with each person, and how
much you contribute to their support (only provide initials for minors under 18):

None

8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed
and to whom they are payable: —

None

Declaration; i declare under penalty of perjury that the above information is true. I understand that a false
Statement may result in a dismissal of my claims.

d : Signature .
Daniel William Newell B&C 3491803878 NYSID 134111292

       

 

 

Name (Last, First, Mi} Prison Identification # (if incarcerated}
18-18 Hazen Street Fast Elmhurst New York 14370
Address City State Zip Code

_None None

 
